Per Curiam.
The conclusion reached in the Supreme Court in respect to the liability of Hartshorn, the defendant, for the rent in question, was justified by the facts found by the trial justice, from which there was a proper inference that Hartshorn, after the death of L. Pelouze, became the tenant of plaintiff’s ancestor by a holding from month to month. The tenancy of Hartshorn not having been surrendered, as was held in this court upon-the same facts (31 Vroom 548), he was, and continued to be, liable for the rent:
The judgment upon the special finding was justified and must be affirmed.
For affirmance—The Chancellor, Dixon, Collins, Port, G-arretson, Bogert, Hendrickson, Adams, Vredenburgh, Voorhees. 10.
For reversal—-None.